Citation Nr: 1524608	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial rating for ulcerative colitis, claimed as Crohn's Disease, and currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977 and from November 1981 to September 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 Rating Decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The September 2008 Rating Decision denied the Veteran's claim for service connection for ulcerative colitis, claimed as Crohn's Disease.  The Veteran submitted additional information within one year of the Rating Decision, so the RO readjudicated the matter and continued the denial in a March 2009 Rating Decision.  The Veteran filed a Notice of Disagreement in June 2009.  38 C.F.R. § 20.201 (2014).  Then, in a February 2010 Rating Decision, after a VA examination was conducted, the RO granted the Veteran's claim for ulcerative colitis and assigned it a 10 percent rating effective October 3, 2007.  The Veteran filed a Notice of Disagreement with the rating assigned in July 2010.  The RO issued the Veteran a Statement of the Case (SOC) in December 2010.  The Veteran filed a timely Substantive Appeal, VA Form 9, in January 2011.  

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in February 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In March 2014, the Board granted the Veteran's claim of entitlement to an increased initial rating in excess of 10 percent, and awarded the Veteran a 30 percent initial rating.  Then, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The Board notes that the JMR did not wish to disturb the portion of the March 2014 Board decision that assigned an increased initial rating of 30 percent for the Veteran's ulcerative colitis.  Instead, the JMR indicated that the Board did not adequately discuss the reasons and bases for not assigning a higher disability rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Veteran submitted additional evidence in the form of private treatment records, a lay statement, and internet articles.  At that time, he submitted a statement which requested that the case be remanded to the AOJ for review of the additional evidence he submitted in support of his appeal.  

In addition, in the December 2014 JMR, the parties requested that the Board consider and discuss whether a current medical examination is required to assess the current level of severity of the service-connected disability.  The Board notes that the Veteran was last afforded a VA examination for ulcerative colitis in January 2010, during the Veteran's appeal for his service connection claim.  In light of the evidence submitted by the Veteran in April 2015 and the time that has passed since the last VA examination, the Board finds that a new VA examination should be afforded to the Veteran.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is unduly remote.  Therefore, because there may have been significant changes in the Veteran's condition, the Board finds that a new examination of his ulcerative colitis is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his ulcerative colitis.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

All pertinent symptomatology and findings must be reported in detail, including whether the Veteran has: infrequent exacerbations; frequent exacerbations; numerous attacks a year and malnutrition, the health only fair during remissions; or marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  The severity of the disability should be characterized as moderate, moderately severe, severe, or pronounced.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated, to include consideration of the evidence submitted by the Veteran in April 2015.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




